Title: Thomas Jefferson to John Harvie, 10 February 1810
From: Jefferson, Thomas
To: Harvie, John


          
            Sir
             
                     Monticello 
                     Feb. 10. 1810.
          
          
		  
		  Your favors of Jan. 1. and 12. are both recieved. mine of Dec. 28. had been written with a view to state on paper what was supposed to be agreed between us, & to invite a corresponding statement from yourself, that we might see if we understood one another. I suppose I have been unfortunate in the choice of terms used in my letter, because I find doubts still in your mind which that was intended to remove. I will endeavor better to explain myself. I said in our conversation at Charlottesville that I would reconsider my claim, which I had not then, for a long time, revised, and if I was satisfied that I had by any act forfieted it, I would give you no further trouble.
			 
		  my letter
			 accordingly stated that I had re-examined it, and was confirmed in the belief of my right in law as well as justice: and I did not consider the opinion of mr Randolph, taken ex parte, & without hearing me, and under the bias which a lawyer naturally feels on behalf of the client consulting & paying him, as affecting the case.
			 I observed, in the same conversation, that
			 I
			 did not wish to defeat or disturb the sale of your whole tract of Belmont by the claim which I had to so small a portion of it, on condition that the money should be considered in your hands equally liable to my claim, as the lands would have been; to which you
			 assented, and that we would submit the decision of our rights to arbitrators to be mutually chosen. to this
			 has been since added by our letters that our position, and
			 that of the subject of the controversy, pointed out the quarter within which arbitrators were to be sought. you also said, as stated in your letter, that you should avail yourself of every
			 honorable
			 plea in your power, but that the arbitrators must be regulated by the principles which they deemed most consonant to justice & reason; to which I assented. you urged too that if the right
			 should
			 be decided in my favor, I ought to recieve paiments at the same times & in the same proportions which you were to recieve for the whole. I agreed to it.
          There seems therefore to have been but a single point on which perhaps we may not have had the same shade of idea. the condition was that the equivalent (for that was the meaning, tho’ not the very word) should be equally liable to me, in your hands, as the lands would have been. my letter of Dec. 28. states it to have been ‘that the price you recieved should be equally liable,’ but I am not certain of the very word used. perhaps it might be that ‘the money should, in your hands, be liable as the land would have been.’ I think my idea was that the average price you were to recieve per acre, would stand in the place of the land; for I had not then heard that you had made any sacrifices to obtain that. however whether we saw this in the same light or not, is immaterial. our arbitrators will decide what proportion of the price you recieved may be fairly considered to have been given for my part of the land, taking into just estimate any sacrifices you may have thrown in to enhance the price, to no portion of which I pretend any right. if they consider the lands as mine, they will observe that you have sold my lands, & 
                  ought to can have title to no part of what was probably meant to be allowed for them.I said, in my letter, that I should not reject the idea, suggested by you of compromise by pecuniary compensation; but that it must bear some proportion to my opinion of my right; and that the I thought the price you were to recieve was so much beyond the market price, that it might afford to both a reasonable compensation in a litigious case. I certainly did not mean by this to claim the whole price you were to recieve, because that would have been a relinquishment on your part, instead of a compromise. but I will frankly say my meaning was that, paying equal respect to our conflicting opinions, there should be an equal partition of the price. the sum you had mentioned was, I think, £100. being about a dollar & an half per acre for what I understood you were to recieve twelve Dollars. this would have been relinquishment, not compromise, on my part.
          I have now, Sir, explained, with all the precision I am able, what I understood to be agreed between us, and shall be happy to see you here at the time when you expect to be called, by other business, into this quarter. I am persuaded we shall find no difficulty in settling our matter. desiring nothing but what is really our own, respecting each others opinions, distrusting our own when exposed to the bias of interest, & believing that others, in such cases, are more likely to see what is right than ourselves, it is not to be expected that either will refuse what is reasonable, or urge what is not so. 
		   I salute you with assurances of esteem & respect.
          
            Th:
            Jefferson
        